                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION


SOUTHERN-OWNERS
INSURANCE COMPANY,

     Plaintiff,

v.                                          Case No. 3:18-cv-1305-J-32MCR

MARONDA HOMES, INC. OF
FLORIDA, JROD PLASTERING
LLC, JOSEPH MANALANSAN, and
CHAMROEUN MANALANSAN,

     Defendants.




                                ORDER

     This declaratory judgment action is before the Court on Defendants

Maronda Homes, Inc. of Florida and JROD Plastering LLC’s motions to dismiss

for lack of subject matter jurisdiction. (Docs. 15, 41). Southern-Owners

Insurance Company filed responses (Docs. 25, 42), and Maronda filed a reply

(Doc. 30). On January 15, 2019, the Clerk entered default against Defendants

Joseph and Chamroeun Manalansan under Fed. R. Civ. P. 55(a). (Docs. 20, 21).

I.   BACKGROUND

     On August 23, 2013, the Manalansans purchased a home built by

developer and general contractor Maronda. (Doc. 51-2 at 2). At some time
around the fall of 2018, they noticed damage on the home’s exterior stucco

finish, which subcontractor JROD had installed. (Id.). On September 18, 2018,

counsel for the Manalansans sent Maronda a Chapter 558 Notice of

Construction Defects (“§ 558 Notice”), explaining that estimated repairs to the

property would cost approximately $57,480.75. (Id. at 2-3). The estimate did not

include any unforeseen or unknown damages that may be encountered during

the repair process. (Id. at 3).

      On November 5, 2018, Southern-Owners filed this declaratory judgment

action against Maronda, JROD, and the Manalansans, seeking a determination

regarding whether there is coverage for the Manalansans’ stucco damage under

Policy No. 112322-78677882, a commercial general liability insurance policy

issued to JROD. (Doc. 1; Doc. 51 ¶ 24). The policy was effective January 6, 2011

and was reissued four times, providing coverage through January 6, 2016. (Doc.

51 ¶ 24; Docs. 51-6, 51-7, 51-8, 51-9). The policy named JROD as the insured

and Maronda as an additional insured. (Doc. 51 ¶¶ 31-32). On June 11, 2019,

Southern-Owners filed an amended complaint.1 (Doc. 51).

      Southern-Owners alleges that this Court has diversity jurisdiction under

28 U.S.C. § 1332. (Doc. 51 ¶¶ 2-4). Maronda and JROD (“Defendants”) do not



      1 The amended complaint added all policies issued by Southern-Owners
to JROD as exhibits and did not change the counts and substance of the six-
count complaint. (Doc. 43 at 1).


                                       2
dispute that the parties are diverse, but contest that Southern-Owners has

sufficiently alleged that the amount in controversy exceeds $75,000.

Alternatively, should the Court find that it has jurisdiction, Defendants request

that the Court decline jurisdiction and dismiss the case because four parallel

claims are currently pending in the Circuit Court for the Fourth Judicial

District in and for Duval County, Florida, seeking the same declaratory

determination regarding the same policy against the same Defendants. (Doc. 15

at 2-3; Doc. 41 at 4).

II.   LEGAL FRAMEWORK

      To invoke a federal court’s diversity jurisdiction, a plaintiff must allege

that the parties are of diverse citizenship and the amount in controversy

exceeds $75,000. 28 U.S.C. § 1332. “Federal courts are courts of limited

jurisdiction,” Burns v. Windsor Ins., Co., 31 F.3d 1092, 1095 (11th Cir.1994),

which determine whether subject matter jurisdiction exists “as of the time the

Complaint was filed,” Baggett v. First Nat. Bank of Gainesville, 117 F.3d 1342,

1352 (11th Cir. 1997). See also GMAC Ins. Co. Online, Inc. v. Shaw, No.

613CV1826ORL28DAB, 2014 WL 12618188, at *3 (M.D. Fla. Feb. 21, 2014),

(amount in controversy must exist “at the time of the commencement of the

action” for diversity jurisdiction), report and recommendation adopted, No.

613CV1826ORL28DAB, 2014 WL 12621475 (M.D. Fla. Mar. 24, 2014).




                                       3
      “When a plaintiff seeks . . . declaratory relief, the amount in controversy

is the monetary value of the object of the litigation from the plaintiff’s

perspective.” Federated Mut. Ins. Co. v. McKinnon Motors, LLC, 329 F.3d 805,

807 (11th Cir. 2003) (quoting Cohen v. Office Depot, Inc., 204 F.3d 1069, 1077

(11th Cir. 2000)). “[W]here jurisdiction is based on a claim for indeterminate

damages, the . . . ‘legal certainty test’ gives way, and the party seeking to invoke

federal jurisdiction bears the burden of proving by a preponderance of the

evidence that the claim on which it is basing jurisdiction meets the

jurisdictional minimum.” Id. “A conclusory allegation . . . that the jurisdictional

amount is satisfied, without setting forth the underlying facts supporting such

an assertion, is insufficient to meet the [plaintiff’s] burden.” Bradley v. Kelly

Servs., Inc., 224 F. App’x 893, 895 (11th Cir. 2007) (alterations in original).

      When an insurer seeks a declaration that it has “no duty to defend or

indemnify its insured in an underlying lawsuit,” the amount in controversy is

determined by examining the following factors: “(1) the coverage limits under

the insurance policy; (2) the amount of damages sought in the underlying

lawsuit; and (3) the pecuniary value of the obligation to defend the underlying

lawsuit.” Clarendon Am. Ins. Co. v. Miami River Club, Inc., 417 F. Supp. 2d

1309, 1316 (S.D. Fla. 2006) (citations omitted).




                                         4
III.   ANALYSIS

       Southern-Owners alleges that the amount in controversy requirement is

satisfied:

             3. The amount in controversy here exceeds $75,000
             because, in an insurance coverage action, the amount
             in controversy is the “value of the object of litigation
             from the plaintiff’s perspective.” See QBE Ins. Corp. v.
             Surfside Properties & Mgmt., Inc., 2016 WL 6650713, at *1
             (M.D. Fla. Nov. 10, 2016). “When an insurer seeks a
             declaration that it has ‘no duty to defend or indemnify
             its insured in an underlying lawsuit,’ the amount in
             controversy is determined by examining the following
             factors: ‘(1) the coverage limits under the insurance
             policy; (2) the amount of damages sought in the
             underlying lawsuit; and (3) the pecuniary value of the
             obligation to defend the underlying lawsuit.’” Id.
             (quoting Clarendon Am. Ins. Co. v. Miami River Club, Inc.,
             417 F. Supp. 2d 1309 (S.D. Fla. 2006)).

             4. Here, the policy limits are $1,000,000 per occurrence,
             the underlying claimants are seeking at least
             $57,480.75, and defense costs are being incurred. Thus,
             the amount in controversy is met. See Composite
             Exhibit “A.”

(Doc. 51 ¶¶ 3-4).

       By contrast, Defendants argue that the amount in controversy has not

been established, as the only evidentiary support attached to the amended

complaint is the § 558 Notice seeking damages of $57,480.75. (Doc. 15 at 5); see

Am. Sec. Ins. Co. v. Hall, No. 09-21209-CIV, 2009 WL 2215294, at *1 (S.D. Fla.

July 23, 2009) (dismissing case for failure to satisfy amount in controversy

where amount of underlying loss was less than the jurisdictional amount and



                                         5
allegation of statutorily authorized attorney’s fees was conclusory). While a

settlement offer or pre-suit demand, such as a § 558 Notice, is relevant, it is not

determinative of the amount in controversy. See Burns, 31 F.3d at 1097.

      Defendants further contend that Southern-Owners’s allegations of a $1

million policy limit and incurred defense costs are insufficient to establish

jurisdiction. Courts in the Eleventh Circuit have stated that “policy limits alone

are insufficient to determine the amount in controversy for insurance coverage

purposes.” Direct Gen. Ins. Co. v. Gay, No. 4:10CV336-SPM WCS, 2010 WL

4736906, at *3 (N.D. Fla. Nov. 15, 2010) (citing Martins v. Empire Indem. Ins.

Co., No. 08-60004-CIV, 2008 WL 783762, at *2 (S.D. Fla. Mar. 21, 2008) (holding

that the policy limits of an insurance policy are not alone sufficient evidence to

establish the amount in controversy)); Amerisure Ins. Co. v. Island Crowne

Dev’rs, L.C., No. 610CV221ORL28DAB, 2010 WL 11626694, at *2 (M.D. Fla.

Apr. 28, 2010) (“a showing that the policy amount exceeds $75,000 does not in

and of itself establish that the amount in controversy requirement has been met

because the value of the underlying claim may be for less than the policy

limits”). “While a low policy limit may be relevant in showing that the monetary

value of the action to the insurer does not reach the jurisdictional threshold, . .

. a high policy limit does not establish a large amount in controversy for the

simple reason that the underlying plaintiff’s claim may be for far less than the

policy limit.” Emp’rs Mut. Cas. Co. v. Parker Towing Co., No. CIV.A.07-0684-


                                        6
WS-B, 2007 WL 4577705, at *2 (S.D. Ala. Dec. 27, 2007) (citing Hartford Ins.

Group v. Lou-Con, Inc., 293 F.3d 908, 911 (5th Cir. 2002) (“[I]n declaratory

judgment cases that involve the applicability of an insurance policy to a

particular occurrence, the jurisdictional amount in controversy is measured by

the value of the underlying claim-not the face amount of the policy.”)).

      Despite this precedent, Southern-Owners relies on cases which have

found that when the policy limit is more than $75,000, the jurisdictional

threshold is met. (Doc. 25 at 3-5). Unlike here, however, additional facts

supported those courts’ jurisdictional findings. For instance, one court found

that a policy limit of $1 million, in conjunction with estimated damages in

excess of $5 million in the underlying lawsuit, satisfied the amount in

controversy requirement. See Clarendon, 417 F. Supp. 2d at 1316. In another

case, the insurer’s notice of removal stated that the insurance policy limit was

$1 million, it had already spent at least $70,000 in defense costs, and the value

of the claim approached $1 million. See Macy’s Fla. Stores, LLC v. Illinois Nat.

Ins. Co., No. 08-21619-CIV, 2008 WL 2741132, at *3 (S.D. Fla. July 11, 2008).

Yet another court found the amount in controversy was met where the policy

limit was $1 million and—of great significance—the physical injuries to a three-

year old girl in the underlying suit were “quite severe,” which would result in a

“challenging and expensive” defense. See QBE Ins. Corp. v. Surfside Props. &




                                       7
Mgmt., Inc., No. 616CV831ORL31KRS, 2016 WL 6650713, at *2 (M.D. Fla. Nov.

10, 2016).

      Southern-Owners relies heavily on Canopius U.S. Insurance Inc. v.

Prestige General Cleaning Services, Inc., No. 14-CIV-81095, 2014 WL 6979658

(S.D. Fla. Dec. 9, 2014), in which the court found that a $53,752.72 claim for

damages in the underlying suit, a $1 million policy limit, and unspecified

defense costs satisfied the amount in controversy requirement. However, in

Canopius, as in the other cases, an underlying lawsuit was pending at the time

the insurance action commenced. By contrast, Southern-Owners asks the Court

to find the amount in controversy established based on a policy of $1 million but

with an underlying claim of less than $75,000 and no pending underlying

lawsuit.2 If the Court followed the reasoning of Southern-Owners, then this

decision “would be authority for asserting federal jurisdiction in any declaratory

judgment suit involving a liability insurance policy with applicable coverage

over [the jurisdictional threshold] no matter how small the claim actually being

made.” Queen Ins. Co. of Am. v. Basham, 201 F. Supp. 733, 737 (W.D. Tenn.

1962). This the Court will not do. Therefore, where the only evidence



      2  Southern-Owners argues that the value of the claim in the § 558 Notice
is the floor, not the ceiling, of damages, and it is “likely that the repair costs will
ultimately be substantially higher than initially estimated.” (Doc. 25 at 5-6).
This argument requires the Court to engage in speculation about unforeseen
damages, which it declines to do.


                                          8
demonstrates that the value of the Manalansans’ claim is substantially less

than $75,000, the Court finds that the $1 million limit of JROD’s policy is

insufficient to meet Southern-Owners’s burden of establishing that the amount

in controversy requirement has been satisfied.

      In addition to its argument concerning the policy limit, Southern-Owners

asks the Court to factor “anticipated defense costs” into its jurisdictional

analysis. (Doc. 25 at 2, 6-9). However, Southern-Owners does not allege that

any underlying litigation is pending, nor does it allege a specific amount of

defense costs incurred.3 Instead, it relies on cases in which courts determine

that the defense costs in pending underlying lawsuits will make up the

difference and satisfy the amount in controversy requirement. See Integon Nat’l

Ins. Co. v. Ben’s Reliable Roofing, Inc., No. 09-CV-61300-PAS, 2010 WL

11506048, at *3 (S.D. Fla. Jan. 26, 2010) (“it is highly probable that Integon will

have to expend more than $25,000 defending the action, meaning the value of

this declaratory judgment action is worth more than $75,000 to Integon”);

Dairyland Ins. Co. v. Chadwick, No. 8:07CV2091T30MSS, 2008 WL 912428, at



      3  Southern-Owners states in its response that it “has already hired the
O’Hara Law Firm to defend JROD, the named insured, against the
Manalansans’ claim. Although the claim is in its early stages, the amount of
defense costs that Southern-Owners will incur will undoubtedly cover the gap
of $17,519.26.” (Doc. 25 at 2, 7). Despite these statements, Southern-Owners
did not provide the Court with an engagement letter, a retainer agreement,
bills, or even an affidavit in support of the alleged defense costs.


                                        9
*3 (M.D. Fla. Apr. 1, 2008) (“in the Court’s opinion, Dairyland’s costs of defense

for Chadwick and Kennedy could forseeably [sic] exceed $35,000 in the

Underlying Lawsuit”).

      While there may be cases where considering anticipated defense costs

might be appropriate, this case is not one of them. See GMAC, 2014 WL

12618188, at *3 (“unsubstantiated predictions of plaintiffs’ attorneys’ fees are

not sufficient to meet the jurisdictional requirement”); see also Amerisure, 2010

WL 11626694, at *3 (“To reach a conclusion that these costs would push the

amount in controversy above the jurisdictional threshold, especially in light of

Island Crowne’s general claim of $15,000 or more in damages in the underlying

complaint, would require that the Court engage in impermissible speculation;

an action that this Court will not take.”); Dairyland Ins. Co. v. Valladares, No.

08-14152-CIV, 2009 WL 10667165, at *2 (S.D. Fla. Jan. 15, 2009) (amount in

controversy not met where plaintiff failed to substantiate assertions of defense

costs with affidavits or other extrinsic evidence). Here, there was no underlying

lawsuit to consider at the time the action commenced. As far as the Court is

aware, no underlying lawsuit was ever filed. As Maronda correctly argues,

“[t]he probable defense costs related to an active, underlying lawsuit [are]

entirely different from assuming the probable defense costs related [only to] a §

558 Notice.” (Doc. 30 at 7); Direct Gen., 2010 WL 4736906, at *4 (“established




                                       10
precedent does not allow for conclusory, self-serving assertions of attorney’s fees

in order to meet the amount in controversy threshold”).

        In sum, Southern-Owners has not met its burden to establish that the

amount in controversy requirement has been met, and this case is due to be

dismissed for lack of subject matter jurisdiction.4

        Accordingly, it is hereby

        ORDERED:

        1.    Defendant Maronda Homes, Inc. of Florida’s Motion to Dismiss For

Lack of Subject Matter Jurisdiction (Doc. 15) is GRANTED.

        2.    Defendant JROD Plastering LLC’s Motion to Dismiss Plaintiff,

Southern-Owners Insurance Company’s Complaint For Declaratory Relief For

Lack of Subject Matter Jurisdiction (Doc. 41) is GRANTED.

        3.    This case is DISMISSED without prejudice for lack of subject

matter jurisdiction.

        4.    The Clerk shall terminate all pending deadlines and close the file.

        DONE AND ORDERED in Jacksonville, Florida the 8th day of July,

2019.




       Because the Court has determined it lacks jurisdiction, it need not
        4

address Defendants’ arguments regarding similar pending litigation in state
court.


                                        11
                         TIMOTHY J. CORRIGAN
                         United States District Judge

sej
Copies:

Counsel of record




                    12
